Citation Nr: 1327203	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  11-13 706	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder claimed as bipolar disorder.


REPRESENTATION

Veteran represented by:	Terry Gilbert, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to January 1981 and from June 1982 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1976 to January 1981 and from June 1982 to April 1984.

2.  On August 14, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran has withdrawn his appeal through correspondence received at the Board in August 2013.  The Veteran stated that due to extenuating circumstances, he wished to withdraw his claim.  He noted that he is satisfied with the treatment that he is receiving for his condition.  Therefore, there remain no allegations or errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


